EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For comprehension of the claimed invention, please amend claim 10 submitted on 4/8/21 to the following:

10. (currently amended) A rotary electric machine stator to be housed inside a housing, the rotary electric machine stator comprising: 
a frame that comprises: 
a tube portion; and 
a flange portion that is disposed so as to be integrated with said tube portion so as to protrude radially outward from a first axial end of said tube portion; 
a stator core that is configured into an annular shape, and that is fitted together with and held inside said tube portion; 
coils that are mounted to said stator core; and 

a plurality of second positioning apertures, each second positioning aperture of the plurality of second positioning apertures being on a first axial end of the housing, 
wherein each of said plurality of positioning members are mounted axially adjacent to said flange portion by a screw fitted through said mounting aperture so as to be movable radially and circumferentially around an axial center of said stator core to align said first positioning aperture to said second positioning aperture of the housing and position said rotary electric machine stator relative to said housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEX W MOK/Primary Examiner, Art Unit 2834